FIFTH DIVISION
                                REESE, P. J.,
                            MARKLE and COLVIN, JJ.

                    NOTICE: Motions for reconsideration must be
                    physically received in our clerk’s office within ten
                    days of the date of decision to be deemed timely filed.
                    Please refer to the Supreme Court of Georgia Judicial
                    Emergency Order of March 14, 2020 for further
                    information at (https://www.gaappeals.us/rules).


                                                                       May 21, 2020




In the Court of Appeals of Georgia
 A20A0151. BAILEY v. THE STATE.

      COLVIN, Judge.

      After a jury trial, Domita Jo Bailey was convicted of one count of simple

battery.1 The trial court sentenced her to 12 months’ probation and 240 hours of

community service, and prohibited her from working with the elderly or in any

facility that houses the elderly. After the denial of her motion for new trial, the trial

court granted her motion for an out-of-time appeal. On appeal, Bailey argues that the

evidence was insufficient to support her conviction. For the following reason, we

affirm.




      1
        The jury acquitted Bailey of one count of abuse of a resident in a long-term
care facility in violation of OCGA § 15-6-102.
      On appeal from a criminal conviction, a defendant no longer enjoys the
      presumption of innocence, and the evidence is viewed in the light most
      favorable to the guilty verdict. When an appellant challenges the
      sufficiency of the evidence, the relevant question is whether, after
      viewing the evidence in the light most favorable to the prosecution, any
      rational trier of fact could have found the essential elements of the crime
      beyond a reasonable doubt.


(Citations and punctuation omitted; emphasis in original.) Anderson v. State, 248 Ga.

App. 322, 322 (822 SE2d 684) (2018).

      So viewed, the evidence shows that on April 23, 2014, Bailey was working at

UniHealth Acute Post-Care Center (“UniHealth”), a long-term care and rehabilitation

facility for the elderly. Vametra Gadson was working as a certified nurse assistant at

UniHealth on the same night. At about 6:00 a.m., Gadson was in Room 308, assisting

a resident with getting up for breakfast. As Gadson was making the resident’s bed,

she heard a “lick,” which she described as a hitting sound, coming from Room 313,

across the hallway. The victim, an 83-year-old resident of UniHealth with dementia

and a feeding tube, was in Room 313. Gadson heard the “lick” sound three times and

a resident in the room groan. When Gadson looked across the hallway to Room 313,

she noticed that the privacy curtain was halfway drawn around the victim’s bed.

Despite the curtain, Gadson testified that she could still see that Bailey was facing the

                                           2
victim in her bed, and noticed “the shadow of a hand. The movement of her hand.”

Gadson testified that she asked herself at that moment if Bailey had hit the victim.

      Gadson then walked into Room 313 and saw Bailey. Bailey seemed surprised

to see Gadson. The victim had feces on her hand, and Bailey then looked at Gadson

and said “Look at all this shit!” Gadson testified that Bailey appeared frustrated with

the situation. Bailey then told the victim to “get your hands off of me.” The victim

repeated, “Get your hands off of me.” The victim had previously repeated what was

spoken to her.

      Gadson testified that there were no other employees in the vicinity of Room

313 when she heard the slapping noises. Gadson demonstrated the volume of the

slaps that she heard for the jury, and testified that it was a loud sound. Gadson was

certain of what she had heard and indicated that it was possible that Bailey had

slapped the victim.

      Gadson hesitated to report the incident at first because she did not want to get

another employee in trouble, but she then went to the nurses’ station to tell a

supervisor what she had heard. A detective with the Chamblee Police Department

arrived at UniHealth to investigate the incident. He spoke to the victim, but she did

not remember what happened due to her dementia. The detective testified that the

                                          3
victim was “fairly dark skinned[,]” and he did not see any injuries on her. The

detective then advised Bailey of her Miranda rights and she agreed to speak with him.

Bailey told the detective that she did not slap the victim, but showed the detective a

hand motion that she actually did. Bailey explained that the victim had feces on her

hand and was about to touch her face, and that Bailey had made a hand motion as if

you were to slap the hand of a child that was touching something dangerous. At the

conclusion of the interview, the detective placed Bailey under arrest.

      Rosie Walton, a nurse at UniHealth, examined the victim after Gadson’s report.

Walton performed a full body examination of the victim, but found no injuries.

      At the conclusion of the trial, the jury acquitted Bailey of abuse of a resident

in a long-term care facility in violation of OCGA § 15-6-102, but found her guilty of

one count of simple battery.

      Bailey argues on appeal that the evidence presented at trial was insufficient to

sustain her conviction for simple battery because it was wholly circumstantial and did

not exclude every reasonable hypothesis save that of her guilt. We disagree.

      Count 2 of the indictment charged Bailey

      with the offense of SIMPLE BATTERY in violation of OCGA § 16-5-
      23 for the said accused person . . . did intentionally make physical


                                          4
      contact of an insulting and provoking nature, to wit: the accused slapped
      and hit [the victim], said person being 65 years of age or older.


OCGA § 16-5-23 (a) (2) provides that “[a] person commits the offense of simple

battery when he or she . . . [i]ntentionally makes physical contact of an insulting or

provoking nature with the person of another[.]”2 “Physical contact is required to

prove simple battery.” Hancock v. State, 188 Ga. App. 870, 870 (374 SE2d 757)

(1988).

      “To warrant a conviction on circumstantial evidence, the proved facts shall not

only be consistent with the hypothesis of guilt, but shall exclude every other

reasonable hypothesis save that of the guilt of the accused.” OCGA § 24-14-6.

      Nevertheless, although the circumstantial evidence must exclude every
      other reasonable hypothesis save defendant’s guilt, it need not exclude
      every inference or hypothesis. If the evidence meets this test,
      circumstantial evidence is as probative as direct evidence. Whether this
      burden has been met is a question for the jury. When the jury is
      authorized to find the evidence, though circumstantial, was sufficient to
      exclude every reasonable hypothesis except the defendant’s guilt, the




      2
        Although the offense is generally a misdemeanor, it becomes a misdemeanor
of a high and aggravated nature under certain circumstances, such as when it is
committed against a person who is 65 years or older. OCGA § 16-5-23 (b).

                                          5
      verdict will not be disturbed unless the verdict is insupportable as a
      matter of law.


(Citations and punctuation omitted; emphasis in original.) Savage v. State, 229 Ga.

App. 560, 562 (494 SE2d 359) (1997). Accord Brown v. State, 301 Ga. 728, 730-731

(2) (804 SE2d 16) (2017). However, “we must not be blinded by [a jury’s] verdict

when a reasonable hypothesis of innocence appears from the evidence or lack thereof,

and may declare such as a matter of law.” (Footnote omitted.) Gresham v. State, 298
Ga. App. 136, 139-140 (1) (679 SE2d 344) (2009).

      The facts in this case authorized the jury to exclude every other reasonable

hypothesis save that of Bailey’s guilt. Bailey argues that the circumstantial evidence

was not sufficient to support a finding that she made contact with the victim and that

the evidence presented did not exclude the reasonable hypothesis that the sounds

Gadson heard were the sounds of the victim “hitting . . . Bailey or something else in

the room.” However, the investigating officer testified that Bailey told him during the

interview that the sound had come from a hand motion that she did to prevent the

victim from touching her face with a feces-covered hand. Gadson testified that the

slapping sound happened several times, that it was loud, that Bailey was facing the

victim at the time of the slapping sound, and that Gadson saw the shadow of a hand

                                          6
move about the same time the sound was heard. Furthermore, Gadson testified that

Bailey appeared to be agitated and frustrated by the victim’s dirty hands and behavior

and that Bailey told the victim to get her hands off of her. “Viewing the evidence in

the case . . . in a light most favorable to the verdict, we conclude that the jury

rationally could have found that the evidence excluded every reasonable hypothesis

except that of defendant’s guilt.” (Punctuation and footnote omitted.) Garrett v. State,

263 Ga. App. 310, 312 (587 SE2d 794) (2003). See Fitzgerald v. State, 201 Ga. App.
361, 363 (1) (411 SE2d 102) (1991) (circumstantial evidence sufficient to support

simple battery conviction where victim felt something touch the back of her thigh and

then turned around to see defendant standing a few feet away from her and fiddling

with a camera). Compare Ewumi v. State, 315 Ga. App. 656, 665 (2) (b) (727 SE2d

257) (2012) (the evidence was insufficient to support defendant’s conviction for

simple battery when there was no evidence, direct or circumstantial, that the

defendant’s elbow made contact with the officer as alleged in the indictment);

Gresham v. State, 298 Ga. App. 136, 137 (the evidence was insufficient to support

convictions for aggravated assault and possession of a firearm during the commission

of a crime when although the state presented evidence that the weapon found in co-



                                           7
defendant’s care was connected to the scene of the shooting, there was no evidence

connecting defendant to the weapon or to the scene of the shooting).

      Judgment affirmed. Reese, P. J., and Markle, J., concur.




                                        8